          Case 2:20-cv-00828-JAD-BNW Document 6
                                              5 Filed 06/02/20
                                                      06/01/20 Page 1 of 2



1
     SHANNON G. SPLAINE, ESQ.
2    Nevada Bar No. 8241
     LINCOLN, GUSTAFSON & CERCOS, LLP
3    3960 Howard Hughes Parkway
4    Suite 200
     Las Vegas, NV 89169
5    Telephone: (702) 257-1997
6    Facsimile: (702) 257-2203
     ssplaine@lgclawoffice.com
7

8    James K. Schultz, Esq. (NV Bar No. 10219)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
9
     1545 Hotel Circle South, Suite 150
10   San Diego, CA 92108
     Telephone: (619) 758-1891
11
     jschultz@sessions.legal
12
     Attorneys Defendant,
13
     JEFFERSON CAPITAL SYSTEMS, INC.
14

15                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
16

17   ADOLFO GOROCICA,                             Case No: 2:20-cv-00828-JAD-BNW

18               Plaintiff,
19                                                 JOINT STIPULATION OF EXTENSION
          vs.                                          OF TIME TO RESPOND TO
20
                                                             COMPLAINT
21
     JEFFERSON CAPITAL SYSTEMS, LLC,

22               Defendant.
23

24
          NOW COMES defendant Jefferson Capital Systems, LLC, (“JCAP”) by and
25

26   through undersigned counsel, and plaintiff Adolfo Gorocica, by and through
27
     undersigned counsel, and hereby jointly stipulate that JCAP shall have an
28




                  Joint Stipulation of Extension of Time to Respond to Complaint
                                             Page 1 of 2
             Case 2:20-cv-00828-JAD-BNW Document 6
                                                 5 Filed 06/02/20
                                                         06/01/20 Page 2 of 2



1
     extension of time to respond to plaintiff’s complaint, up to and including June 16,
2
     2020.
3

4    /s/Michael Kind                                  /s/James K. Schultz_____________
5
     Michael Kind, Esq.                               James K. Schutlz, Esq.
     Kind Law                                         Sessions Fishman Nathan & Israel
6
     8860 South Maryland Parkway                      1545 Hotel Circle South, Ste. 150
7    Suite 106                                        San Diego, CA 92108
     Las Vegas, Nevada 89123                          Telephone: (312) 504-3485
8
     Telephone: (702) 337-2322                        Counsel for Defendant,
9    Counsel for Plaintiff,                           Jefferson Capital Systems, LLC
10
     Adolfo Gorocica

11
      IT IS SO ORDERED
12

13
      DATED: June 02, 2020
                                                      IT IS SO ORDERED:
14

15
                                    _____________________________
16
      __________________________________________________
                                    UNITED STATES DISTRICT JUDGE
      BRENDA WEKSLER
17
      UNITED STATES MAGISTRATE JUDGEDATED:     __________________
18

19

20

21

22

23

24

25

26

27

28




                    Joint Stipulation of Extension of Time to Respond to Complaint
                                               Page 2 of 2
